Exhibit 10.23

CHANGE IN CONTROL SEVERANCE AGREEMENT

            THIS AGREEMENT is entered into as of the _________ day of ______,
2003 by and between Group 1 Software, Inc., a Delaware corporation (the “Company
”), and _______________ (“Executive”).

W I T N E S S E T H

            WHEREAS, the Company considers the establishment and maintenance of
a sound and vital management to be essential to protecting and enhancing the
best interests of the Company and its stockholders; and

            WHEREAS, the Board (as defined in Section 1) has determined that it
is in the best interests of the Company and its stockholders to secure
Executive’s continued services and to ensure Executive’s continued and undivided
dedication to his duties in the event of any threat or occurrence of a Change in
Control (as defined in Section 1) of the Company; and

            WHEREAS, the Board has authorized the Company to enter into this
Agreement.

            NOW, THEREFORE, for and in consideration of the premises and the
mutual covenants and agreements herein contained, the Company and Executive
hereby agree as follows:

            1. Definitions. As used in this Agreement, the following terms shall
have the respective meanings set forth below:

                  (a) “Board” means the Board of Directors of the Company.

                  (b) “Bonus Amount” means the Executive’s target bonus for the
fiscal year of the Company which includes the Executive’s Date of Termination

                  (c) “Cause” means (i) the willful and continued failure of
Executive to perform substantially his duties with the Company (other than any
such failure resulting from Executive’s incapacity due to physical or mental
illness or any such failure subsequent to Executive being delivered a Notice of
Termination without Cause by the Company or delivering a Notice of Termination
for Good Reason to the Company) after a written demand for substantial
performance is delivered to Executive by the Board which specifically identifies
the manner in which the Board believes that Executive has not substantially
performed Executive’s duties and Executive has not cured to the satisfaction of
the Board any such failure that is capable of being cured in all material
respects within ten (10) days of receiving such written demand, or (ii) the
willful engaging by Executive in illegal conduct or gross misconduct which is
demonstrably and materially injurious to the Company or its affiliates. For
purpose of the preceding sentence, no act or failure to act by Executive shall
be considered “willful” unless done or omitted to be done by Executive in bad
faith and without reasonable belief that Executive’s action or omission was in
the best interests of the Company. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board, based upon
the advice of counsel for the Company or upon the instructions of the Company’s
chief executive officer or another senior officer of the Company shall be
conclusively presumed to be done, or omitted to be done, by Executive in good
faith and in the best interests of the Company. The Company must notify
Executive of any event constituting Cause within ninety (90) days following the
Company’s knowledge of its existence or such event shall not constitute Cause
under this Agreement.

--------------------------------------------------------------------------------

                  (d) “Change in Control” means the occurrence of any one of the
following events:

                        (i)       individuals who, on the date of this
Agreement, constitute the Board (the “Incumbent Directors”) cease for any reason
to constitute at least a majority of the Board, provided that any person
becoming a director subsequent to the date of this Agreement, whose election or
nomination for election was approved by a vote of at least two-thirds of the
Incumbent Directors then on the Board (either by a specific vote or by approval
of the proxy statement of the Company in which such person is named as a nominee
for director, without written objection to such nomination) shall be an
Incumbent Director; provided, however, that no individual initially elected or
nominated as a director of the Company as a result of an actual or threatened
election contest with respect to directors or as a result of any other actual or
threatened solicitation of proxies (or consents) by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director;    
                        (ii)
   any “Person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) is or becomes a “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 25% or more of the combined voting power of the Company’s
then outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this paragraph (ii) shall not be deemed to be a Change in Control by virtue of
any of the following acquisitions: (A) by the Company or any Subsidiary, (B) by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any Subsidiary, (C) by any underwriter temporarily holding securities
pursuant to an offering of such securities, (D) pursuant to a Non-Qualifying
Transaction (as defined in paragraph (iii)), or (E) pursuant to any acquisition
by Executive or any group of persons including Executive (or any entity
controlled by Executive or any group of persons including Executive);

- 2 -

--------------------------------------------------------------------------------



 

                        (iii)      
   the consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
Subsidiaries that requires the approval of the Company’s stockholders, whether
for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business Combination:
(A) more than 50% of the total voting power of (x) the corporation resulting
from such Business Combination (the “Surviving Corporation”), or (y) if
applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of 100% of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Company Voting Securities that were outstanding immediately prior
to such Business Combination (or, if applicable, is represented by shares into
which such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (B) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of 25%
or more of the total voting power of the outstanding voting securities eligible
to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (C) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction); or                             (iv) the stockholders of the
Company approve a plan of complete liquidation or dissolution of the Company or
a sale of all or substantially all of the Company’s assets.

            Notwithstanding the foregoing, a Change in Control of the Company
shall not be deemed to occur solely because any person acquires beneficial
ownership of more than 25% of the Company Voting Securities as a result of the
acquisition of Company Voting Securities by the Company which reduces the number
of Company Voting Securities outstanding; provided, that if after such
acquisition by the Company such person becomes the beneficial owner of
additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person, a
Change in Control of the Company shall then occur.

- 3 -

--------------------------------------------------------------------------------

                  (e) “Date of Termination” means (1) the effective date on
which Executive’s employment by the Company terminates as specified in a prior
written notice by the Company or Executive, as the case may be, to the other,
delivered pursuant to Section 12 or (2) if Executive’s employment with the
Company terminates by reason of death, the date of death of Executive.

                  (f) “Disability” means termination of Executive’s employment
by the Company due to Executive’s absence from Executive’s duties with the
Company on a full-time basis for at least one hundred eighty (180) consecutive
days as a result of Executive’s incapacity due to physical or mental illness;
provided, that, the Company may not terminate the Executive’s employment as a
result of Disability unless it has first given the Executive notice of such
termination and, within thirty (30) days after such notice is given, the
Executive has not returned to the full-time performance of the Executive’s
duties.

                  (g) “Good Reason” means, without Executive’s express written
consent, the occurrence of any of the following events after a Change in
Control:

                        (i)       (A) any change in the duties or
responsibilities (including reporting responsibilities) of Executive that is
inconsistent in any material and adverse respect with Executive’s position(s),
duties, responsibilities or status with the Company immediately prior to such
Change in Control (including any material and adverse diminution of such duties
or responsibilities) or (B) a material and adverse change in Executive’s titles
or offices, including membership on the Board, with the Company as in effect
immediately prior to such Change in Control;                             (ii)
   a reduction by the Company in Executive’s rate of annual base salary or
annual target bonus opportunity (including any material and adverse change in
the formula for such annual bonus target) as in effect immediately prior to such
Change in Control or as the same may be increased from time to time thereafter;
                            (iii)
   any requirement of the Company that Executive (A) be based anywhere more than
thirty-five (35) miles from the office where Executive is located at the time of
the Change in Control, if such relocation increases Executive’s commute by more
than twenty (20) miles, or (B) travel on Company business to an extent
substantially greater than the travel obligations of Executive immediately prior
to such Change in Control;

- 4 -

--------------------------------------------------------------------------------



 

                        (iv)      
   the failure of the Company to (A) continue in effect any employee benefit
plan, compensation plan, welfare benefit plan or material fringe benefit plan in
which Executive is participating immediately prior to such Change in Control or
the taking of any action by the Company which would adversely affect Executive’s
participation in or reduce Executive’s benefits under any such plan, unless
Executive is permitted to participate in other plans providing Executive with
substantially equivalent benefits in the aggregate (at substantially equivalent
cost with respect to welfare benefit plans), or (B) provide Executive with paid
vacation in accordance with the most favorable vacation policies of the Company
and its affiliated companies as in effect for Executive immediately prior to
such Change in Control, including the crediting of all service for which
Executive had been credited under such vacation policies prior to the Change in
Control;                             (v) any refusal by the Company to continue
to permit Executive to engage in activities not directly related to the business
of the Company which Executive was permitted to engage in prior to the Change in
Control;                              (vi) any purported termination of
Executive’s employment which is not effectuated pursuant to Section 12(b) (and
which will not constitute a termination hereunder); or     
                        (vii)

the failure of the Company to obtain the agreement from any successor (and
Parent Corporation) as contemplated in Section 11(b); or

                            (viii) any material breach of the terms of this
Agreement by the Company.

            An isolated, insubstantial and inadvertent action taken in good
faith and which is remedied by the Company within ten (10) days after receipt of
notice thereof given by Executive shall not constitute Good Reason. Executive’s
right to terminate employment for Good Reason shall not be affected by
Executive’s incapacity due to mental or physical illness and Executive’s
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any event or condition constituting Good Reason; provided, however,
that Executive must provide notice of termination of employment within ninety
(90) days following Executive’s knowledge of an event constituting Good Reason
or such event shall not constitute Good Reason under this Agreement.

- 5 -

--------------------------------------------------------------------------------

            For purposes of any determination regarding the existence of Good
Reason, any claim by the Executive that Good Reason exists shall be presumed to
be correct unless the Company establishes to the Board by clear and convincing
evidence that Good Reason does not exist.

                  (h) “Qualifying Termination” means a termination of
Executive’s employment (i) by the Company other than for Cause or (ii) by
Executive for Good Reason. Termination of Executive’s employment on account of
death, Disability or Retirement shall not be treated as a Qualifying
Termination.

                  (i) “Retirement” means Executive’s retirement (not including
any mandatory early retirement) in accordance with the Company’s retirement
policy generally applicable to its salaried employees, as in effect immediately
prior to the Change in Control, or in accordance with any retirement arrangement
established with respect to Executive with Executive’s written consent.

                  (j) “Subsidiary” means any corporation or other entity in
which the Company has a direct or indirect ownership interest of 50% or more of
the total combined voting power of the then outstanding securities or interests
of such corporation or other entity entitled to vote generally in the election
of directors or in which the Company has the right to receive 50% or more of the
distribution of profits or 50% of the assets upon liquidation or dissolution.

                  (k) “Termination Period” means the period of time beginning
with a Change in Control and ending three (3) years following such Change in
Control. Notwithstanding anything in this Agreement to the contrary, if (i)
Executive’s employment is terminated prior to a Change in Control for reasons
that would have constituted a Qualifying Termination if they had occurred
following a Change in Control; (ii) Executive reasonably demonstrates that such
termination (or Good Reason event) was at the request of a third party who had
indicated an intention or taken steps reasonably calculated to effect a Change
in Control; and (iii) a Change in Control involving such third party (or a party
competing with such third party to effectuate a Change in Control) does occur,
then for purposes of this Agreement, the date immediately prior to the date of
such termination of employment or event constituting Good Reason shall be
treated as a Change in Control, and the date of the actual Change in Control
shall be treated as Executive’s Date of Termination under Section l for purposes
of determining the timing of payments and benefits to Executive under Section 4.

            2. Obligation of Executive. In the event of a tender or exchange
offer, proxy contest, or the execution of any agreement which, if consummated,
would constitute a Change in Control, Executive agrees not to voluntarily leave
the employ of the Company, other than as a result of Disability, or an event
which would constitute Good Reason if a Change in Control had occurred, until
the Change in Control occurs or, if earlier, such tender or exchange offer,
proxy contest, or agreement is terminated or abandoned.

            3. Term of Agreement. This Agreement shall be effective on the date
hereof and shall continue in effect for a period of two (2) years after a Change
in Control. Notwithstanding anything in this Section 3 to the contrary, this
Agreement shall terminate if Executive or the Company terminates Executive’s
employment prior to a Change in Control except as provided in Section l(k).

- 6 -

--------------------------------------------------------------------------------



            4. Payments Upon Termination of Employment.

                  (a) Qualifying Termination - Severance. If during the
Termination Period the employment of Executive shall terminate pursuant to a
Qualifying Termination, then the Company shall provide to Executive:

                         (i) any compensation previously earned by Executive,
including any deferred compensation (other than pursuant to a tax-qualified
plan) together with any interest and earnings thereon and any accrued vacation
pay, in each case to the extent not theretofore paid; plus       (ii) within ten
(10) days following the Date of Termination, a lump-sum cash amount equal to two
(2) times the sum of (i) Executive’s highest annual rate of base salary during
the 12-month period immediately prior to Executive’s Date of Termination, plus
(ii) Executive’s Bonus Amount.

                  (b) Qualifying Termination - Benefits. If during the
Termination Period the employment of Executive shall terminate pursuant to a
Qualifying Termination, the Company shall continue to provide, for a period of
two (2) years following Executive’s Date of Termination, Executive (and
Executive’s dependents, if applicable) with the same level of medical, dental,
accident, disability and life insurance benefits upon substantially the same
terms and conditions (including contributions required by Executive for such
benefits) as existed immediately prior to Executive’s Date of Termination (or,
if more favorable to Executive, as such benefits and terms and conditions
existed immediately prior to the Change in Control); provided, that, if
Executive cannot continue to participate in the Company plans providing such
benefits, the Company shall otherwise provide such benefits on the same
after-tax basis as if continued participation had been permitted.
Notwithstanding the foregoing, in the event Executive becomes re-employed with
another employer and becomes eligible to receive welfare benefits from such
employer, the welfare benefits described herein shall be secondary to such
benefits during the period of Executive’s eligibility, but only to the extent
that the Company reimburses Executive for any increased cost and provides any
additional benefits necessary to give Executive the benefits provided hereunder.

                  (c) Qualifying Termination – Incentive Compensation.
Notwithstanding any provision of any annual or long-term incentive compensation
plan to the contrary, if during the Termination Period the employment of
Executive shall terminate pursuant to a Qualifying Termination, the Company
shall pay to the Executive within ten (10) days following the Date of
Termination a lump sum amount, in cash, equal to the sum of (i) any unpaid
incentive compensation which has been allocated or awarded to the Executive for
a completed fiscal year or other measuring period proceeding the Date of
Termination under any such plan and which, as of the Date of Termination, is
contingent only upon the continued employment of the Executive to a subsequent
date, and (ii) the aggregate value of all contingent incentive compensation
awards, including, without limitation, the Bonus Amount, allocated or awarded to
the Executive for all then uncompleted periods under any such plan that the
Executive would have earned on the last day of the performance award period,
assuming the achievement, at the target level, of the individual and corporate
performance goals established with respect to such award; provided that awards
for uncompleted periods shall be prorated based upon the number of days the
Executive is employed by the Company during the relevant performance period.

- 7 -

--------------------------------------------------------------------------------

                  (d) Qualifying Termination - 401(k) Plan Contributions. If
during the Termination Period the employment of Executive shall terminate
pursuant to a Qualifying Termination, all unvested 401(k) contributions in the
Executive’s 401(k) account shall immediately vest or the Company shall pay the
Executive an amount equal to any such unvested amounts that are forfeited by
reason of said Qualifying Termination.

                  (e) Qualifying Termination - Outplacement Services. If during
the Termination Period the employment of Executive shall terminate pursuant to a
Qualifying Termination, the Company shall provide the Executive with
outplacement services suitable to the Executive’s position for a period of two
(2) years or, if earlier, until the first acceptance by the Executive of an
offer of employment. The cost of such outplacement services shall not exceed 20%
of the Executive’s base salary.

                  (f) Nonqualifying Termination. If during the Termination
Period the employment of Executive shall terminate other than by reason of a
Qualifying Termination, then the Company shall pay to Executive within thirty
(30) days following the Date of Termination, a lump-sum cash amount equal to the
sum of (1) Executive’s base salary through the Date of Termination and any bonus
amounts which have become payable, to the extent not theretofore paid or
deferred, and (2) any compensation previously deferred by Executive other than
pursuant to a tax-qualified plan (together with any interest and earnings
thereon) and any accrued vacation pay, in each case to the extent not
theretofore paid. The Company may make such additional payments, and provide
such additional benefits, to Executive as the Company may determine or as the
Company and Executive may agree in writing.

                  (g) Stock Options. In the event of a Change in Control, all
options to purchase Company stock held by Executive (“Options”) which are not
fully vested and exercisable shall become fully vested and exercisable as of a
time established by the Board, which shall be no later than a time preceding the
Change in Control which allows Executive to exercise the Options and cause the
stock acquired thereby to participate in the Change in Control transaction.

                  (h) Restricted Stock. All unvested restricted shares of
Company stock held by the Executive shall vest and all restrictions thereon
shall lapse upon a Change in Control.

            5. Certain Additional Payments by the Company.

                  (a) Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment, award,
benefit or distribution (or any acceleration of any payment, award, benefit or
distribution) by the Company (or any of its affiliated entities) or any entity
which effectuates a Change in Control (or any of its affiliated entities) to or
for the benefit of Executive (whether pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section 5) (the “Payments”) would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), or any interest or penalties are incurred by Executive with respect to
such excise tax (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the “Excise Tax”), then the Company
shall pay to Executive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by Executive of all taxes (including any Excise Tax)
imposed upon the Gross-Up Payment, Executive retains an amount of the Gross-Up
Payment equal to the sum of (x) the Excise Tax imposed upon the Payments and (y)
the product of any deductions disallowed because of the inclusion of the
Gross-Up Payment in Executive’s adjusted gross income and the highest applicable
marginal rate of federal income taxation for the calendar year in which the
Gross-Up Payment is to be made. For purposes of determining the amount of the
Gross-Up Payment, the Executive shall be deemed to (i) pay federal income taxes
at the highest marginal rates of federal income taxation for the calendar year
in which the Gross-Up Payment is to be made, (ii) pay applicable state and local
income taxes at the highest marginal rate of taxation for the calendar year in
which the Gross-Up Payment is to be made, net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes (and (iii) have otherwise allowable deductions for federal income
tax purposes at least equal to those which could be disallowed because of the
inclusion of the Gross-Up Payment in the Executive’s adjusted gross income.

- 8 -

--------------------------------------------------------------------------------

                  (b) Subject to the provisions of Section 5(a), all
determinations required to be made under this Section 5, including whether and
when a Gross-Up Payment is required, the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made by
the public accounting firm that is retained by the Company as of the date
immediately prior to the Change in Control (the “Accounting Firm”) which shall
provide detailed supporting calculations both to the Company and Executive
within fifteen (15) business days of the receipt of notice from the Company or
the Executive that there has been a Payment, or such earlier time as is
requested by the Company (collectively, the “Determination”). In the event that
the Accounting Firm is serving as accountant or auditor for the individual,
entity or group effecting the Change in Control, Executive may appoint another
nationally recognized public accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company and the Company shall enter into any agreement requested
by the Accounting Firm in connection with the performance of the services
hereunder. The Gross-Up Payment under this Section 5 with respect to any
Payments shall be made no later than thirty (30) days following such Payment. If
the Accounting Firm determines that no Excise Tax is payable by Executive, it
shall furnish Executive with a written opinion to such effect, and to the effect
that failure to report the Excise Tax, if any, on Executive’s applicable federal
income tax return will not result in the imposition of a negligence or similar
penalty. The Determination by the Accounting Firm shall be binding upon the
Company and Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the Determination, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”) or Gross-Up Payments are made by the Company which should
not have been made (“Overpayment”), consistent with the calculations required to
be made hereunder. In the event that the Executive thereafter is required to
make payment of any Excise Tax or additional Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment (together with interest at the rate provided in Section
1274(b)(2)(B) of the Code) shall be promptly paid by the Company to or for the
benefit of Executive. In the event the amount of the Gross-Up Payment exceeds
the amount necessary to reimburse the Executive for his Excise Tax, the
Accounting Firm shall determine the amount of the Overpayment that has been made
and any such Overpayment (together with interest at the rate provided in Section
1274(b)(2) of the Code) shall be promptly paid by Executive (to the extent he
has received a refund if the applicable Excise Tax has been paid to the Internal
Revenue Service) to or for the benefit of the Company. Executive shall
cooperate, to the extent his expenses are reimbursed by the Company, with any
reasonable requests by the Company in connection with any contests or disputes
with the Internal Revenue Service in connection with the Excise Tax.

- 9 -

--------------------------------------------------------------------------------

            6. Withholding Taxes. The Company may withhold from all payments due
to Executive (or his beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local or other law, the Company is required to
withhold therefrom.

            7. Reimbursement of Expenses. If any contest or dispute shall arise
under this Agreement involving termination of Executive’s employment with the
Company or involving the failure or refusal of the Company to perform fully in
accordance with the terms hereof, the Company shall reimburse Executive, on a
current basis, for all reasonable legal fees and expenses, if any, incurred by
Executive in connection with such contest or dispute (regardless of the result
thereof), together with interest in an amount equal to the prime rate from time
to time in effect, but in no event higher than the maximum legal rate
permissible under applicable law, such interest to accrue from the date the
Company receives Executive’s statement for such fees and expenses through the
date of payment thereof, regardless of whether or not Executive’s claim is
upheld by a court of competent jurisdiction or arbitration panel; provided,
however, Executive shall be required to repay any such amounts to the Company to
the extent that a court issues a final order from which no appeal can be taken,
or with respect to which the time period to appeal has expired, setting forth
the determination that the position taken by Executive was frivolous or advanced
by Executive in bad faith.

            8. Non Compete Covenant.

                  (a) During the Term of this Agreement, and for a period of 12
months following termination or expiration of the Executive’s employment , the
Executive shall not:

                         (i) directly or indirectly own, manage, operate, join,
control, participate in, invest in, or otherwise be connected with, in any
manner, whether as an officer, director, employee, partner, investor or
otherwise, any business entity that is engaged in the design, development, or
operation of (A) application software that performs name and address data
hygiene functions, or (B) electronic document design, presentment, archiving and
retrieval, and payment with respect to any such documents created and presented
(each, a "Competing Business"), (1) in all locations in which the Company is
doing business, and (2) in all locations in respect of which at the time of such
termination the Company is actively planning for and/or actually pursuing a
business opportunity;

 

- 10 -

--------------------------------------------------------------------------------

 

                         (ii) for himself or on behalf of any other person,
partnership, corporation or entity, call on any customer of the Company for the
purpose of soliciting, diverting or taking away any customer from the Company;
or induce, influence or seek to induce or influence any person engaged as an
employee, representative, agent or independent contractor by the Company to
terminate his or her relationship with the Company.

Nothing herein contained shall be deemed to prohibit the Executive from (i)
owning a passive investment in securities of an issuer if the securities of such
issuer are listed for trading on a national securities exchange or are traded in
the over-the-counter market and the Executive's holdings therein represent less
than one percent of the total number of shares or principal amount of the
securities of such issuer outstanding, (ii) owning a passive investment in
securities of a private company if the Executive’s holdings therein represent
less than one percent of the total number of shares or principal amount of the
securities of such issuer outstanding, or (iii) owning securities, regardless of
amount, of the Company.

                  (b) Confidential Information. During the Term and at all times
thereafter, the Executive shall keep secret and retain in strictest confidence,
and shall not use for the benefit of himself or others, except in the course of
performing his duties for the Company, all proprietary and/or confidential
information, knowledge and data of the Company relating to its operations,
sales, business or affairs (the “Confidential Information”), provided, however,
the Executive shall not be restricted with respect to use of such information
that (i) is or becomes public knowledge through no action or default on the part
of the Executive; (ii) is approved by the Company in writing for disclosure to
specified third parties; or (iii) is required to be disclosed by the Executive
pursuant to a court order or applicable rules and regulations.

                  (c) Rights and Remedies Upon Breach. In the event of any
breach or threatened breach by Executive of the covenants of this Section 8, the
Company shall be entitled to such equitable and injunctive relief as may be
available to restrain Executive and any business, firm, partnership, individual,
corporation or entity participating in such breach or threatened breach from the
violation of the provisions hereof. Nothing herein shall be construed as
prohibiting the Company from pursuing any other remedies available at law or in
equity for such breach or threatened breach.

                  (d) Severability of Covenants. If any court determines that
any of the covenants of this Section 8, or any part thereof, is invalid or
unenforceable, the remainder of the covenants shall not thereby be affected and
shall be given full effect, without regard to the invalid portions.

                  (e) Blue-Penciling. If any court determines that any of the
covenants of this Section 8, or any part thereof, is unenforceable because of
the duration or scope of such provision, such court shall have the power to
reduce the duration or scope of such provision, as the case may be, and, in its
reduced form, such provision shall then be enforceable and shall be enforced.

- 11 -

--------------------------------------------------------------------------------

                  (f) The Executive acknowledges and agrees that the covenants
of this Agreement pertaining to competition, non-solicitation and
confidentiality are reasonable and commensurate with the protection of the
Confidential Information and the legitimate business of the Company and will not
interfere with Executive’s ability to earn a livelihood.

            9. Scope of Agreement. Nothing in this Agreement shall be deemed to
entitle Executive to continued employment with the Company or its Subsidiaries,
and if Executive’s employment with the Company shall terminate prior to a Change
in Control, Executive shall have no further rights under this Agreement (except
as otherwise provided hereunder); provided, however, that any termination of
Executive’s employment during the Termination Period shall be subject to all of
the provisions of this Agreement.

            10. No Mitigation. In no event shall Executive be obligated to seek
other employment or take other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement and, except
as provided in Section 4(b), such amounts shall not be reduced whether or not
Executive obtains other employment.

            11. Indemnification. The Company shall indemnify and hold Executive
harmless for acts and omissions in his capacity as an officer, director or
employee of the Company to the maximum extent permitted under applicable law.
The Company shall maintain a Director’s and Officer’s Liability Insurance
Policy, which shall provide liability coverage for Executive’s benefit, and the
Executive shall remain covered under such policy for a period of at least six
(6) years following the earlier of termination of employment or the occurrence
of a Change in Control.

            12. Successors; Binding Agreement.

                  (a) This Agreement shall not be terminated by any Business
Combination. In the event of any Business Combination, the provisions of this
Agreement shall be binding upon the Surviving Corporation, and such Surviving
Corporation shall be treated as the Company hereunder.

                  (b) The Company agrees that in connection with any Business
Combination, it will cause any successor entity to the Company unconditionally
to assume, by written instrument delivered to Executive (or his beneficiary or
estate), all of the obligations of the Company hereunder. Failure of the Company
to obtain such assumption prior to the effectiveness of any such Business
Combination that constitutes a Change in Control, shall be a breach of this
Agreement and shall constitute Good Reason hereunder and shall entitle Executive
to compensation and other benefits from the Company in the same amount and on
the same terms as Executive would be entitled hereunder if Executive’s
employment were terminated following a Change in Control by reason of a
Qualifying Termination. For purposes of implementing the foregoing, the date on
which any such Business Combination becomes effective shall be deemed the date
Good Reason occurs, and shall be the Date of Termination if requested by
Executive.

                  (c) This Agreement shall inure to the benefit of and be
enforceable by Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Executive shall die while any amounts would be payable to Executive hereunder
had Executive continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to such
person or persons appointed in writing by Executive to receive such amounts or,
if no person is so appointed, to Executive’s estate.

- 12 -

--------------------------------------------------------------------------------

            13. Notice. (a) For purposes of this Agreement, all notices and
other communications required or permitted hereunder shall be in writing and
shall be deemed to have been duly given when delivered or five (5) days after
deposit in the United States mail, certified and return receipt requested,
postage prepaid, addressed to the Executive at the Executive’s address on file
with the Company and to the Company at the address of its headquarters office to
the attention of the Chief Executive Officer or to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notices of change of address shall be effective only upon receipt.

                  (b) A written notice of Executive’s Date of Termination by the
Company or Executive, as the case may be, to the other, shall (i) indicate the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated and (iii) specify the termination date (which date shall be not
less than fifteen (15) (thirty (30), if termination is by the Company for
Disability) nor more than sixty (60) days after the giving of such notice). The
failure by Executive or the Company to set forth in such notice any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of Executive or the Company hereunder or preclude Executive or
the Company from asserting such fact or circumstance in enforcing Executive’s or
the Company’ s rights hereunder.

            14. Full Settlement. The Company’s obligation to make any payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall be in lieu and in full settlement of all other severance
payments to Executive under any other severance or employment agreement between
Executive and the Company, and any severance plan of the Company. The Company’s
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against Executive or others.

            15. Resolution of Disputes. All claims by the Executive for benefits
under this Agreement shall be directed to and determined by the Board and shall
be in writing. Any denial by the Board of a claim for benefits under this
Agreement shall be delivered to the Executive in writing and shall set forth the
specific reasons for the denial and the specific provisions of this Agreement
relied upon. The Board shall afford a reasonable opportunity to the Executive
for a review of the decision denying a claim and shall further allow the
Executive to appeal to the Board a decision by the Board within sixty (60) days
after notification by the Board that the Executive’s claim has been denied.

Any further dispute or controversy arising under or in connection with this
Agreement, (including, without limitation, any claims by the Executive for
benefits under this Agreement following a denial of such benefits by the Board
pursuant to the first paragraph of this Section 15) shall be settled exclusively
by arbitration at a location determined by the Executive by three arbitrators in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrators’ award in any court having
jurisdiction. The Company shall bear all costs and expenses arising in
connection with any arbitration proceeding pursuant to this Section 15 in
accordance with the provisions of Section 7 hereof.

- 13 -

--------------------------------------------------------------------------------

            16. Employment with Subsidiaries. Employment with the Company for
purposes of this Agreement shall include employment with any Subsidiary.

            17. Survival. The respective obligations and benefits afforded to
the Company and Executive under this Agreement shall survive the termination of
this Agreement to the extent necessary to give effect thereto.

            18. GOVERNING LAW; VALIDITY. THE INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF, OF SUCH PRINCIPLES OF ANY OTHER
JURISDICTION WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF DELAWARE. THE INVALIDITY OR UNENFORCEABILITY OF ANY
PROVISION OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF
ANY OTHER PROVISION OF THIS AGREEMENT, WHICH OTHER PROVISIONS SHALL REMAIN IN
FULL FORCE AND EFFECT.

            19. Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

            20. Miscellaneous. This Agreement constitutes the entire
understanding of the parties with respect to the subject matter hereof and
supersedes any prior agreements, whether written or oral, with respect thereto.
No provision of this Agreement may be modified or waived unless such
modification or waiver is agreed to in writing and signed by Executive and by a
duly authorized officer of the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. Failure by Executive or the Company
to insist upon strict compliance with any provision of this Agreement or to
assert any right Executive or the Company may have hereunder, including, without
limitation, the right of Executive to terminate employment for Good Reason,
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement. Except as otherwise specifically provided
herein, the rights of, and benefits payable to, Executive, his estate or his
beneficiaries pursuant to this Agreement are in addition to any rights of, or
benefits payable to, Executive, his estate or his beneficiaries under any other
employee benefit plan or compensation program of the Company.

- 14 -

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed by a duly authorized officer of the Company and Executive has executed
this Agreement as of the day and year first above written.

  GROUP 1 SOFTWARE, INC.       By:   /s/       

--------------------------------------------------------------------------------

  Title:      

--------------------------------------------------------------------------------

              EXECUTIVE              

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 